Title: To George Washington from James Smith, 28 December 1792
From: Smith, James
To: Washington, George



Sir,
Barrow [England] Dec. 28th 1792

As your Servant has not recd any answer as yet to his last, datd Hull June 22th 1792. He take the liberty of sending a second, hoping it will arrive safe and find you in an agreeable state of health, and the enjoyment of much happiness. Sir, the purport of my last, was as follows—That having read Gordon’s History of the United States, and perceiving therein the glorious conquest which you were instrumental (under a kind providence) of obtaining over the arms of Despotism & oppression, and hearing of the wholesome laws that now obtain among you, together with the fertility of the soil of many parts of the united states—It likewise informed you, that I was the Son ⟨mutilated⟩ a Farmer in the west of yorkshire, a young man, unmarried, have been a short time at an Academy near Halifax, am now entering upon the work of the ministry, in the independant connection, & have a

strong desire to come over to America, in order to see your person, and afterwards fix in some part of the united states—And lastly it requested your patronage & assistance in procuring me agreeable connections (upon the conditions of my being an honest man and peaceable Citizen) in order to encourage my coming over to America—Sir, I still continue to have thoughts of coming over to the united states, this next Summer, but having no connection with any persons there at present, I send these lines in order to commence an acquaintance with you—and to request the following favours, first, that you will acquaint me, whether there are any vacant independant congregations in Maryland, pensilvania, Virginia, or the North & South Carolinias—Second, that you will recommend me (upon the above conditions) to Dr Whitherspoon, or some steady independant Ministers, as a person desirous of becoming an inhabitant of the united states, and to join in concert with them, in holding forth the glories of Emmanuel to poor Sinners—Third, that you will give me your advice upon the subject, and inform me whether I can meet with encouragement, or not, And lastly that you will answer this letter as soon as possible, after it comes ⟨mutilated⟩ sir, I shall think myself happy in receiving a few l⟨mutilated⟩ou whether you approve of my request or not—Bu⟨mutilated⟩ short account of the Commercial & Civil states of br⟨mutilated⟩ hope may not be unacceptable—Sir, trade of all ⟨mutilated⟩ is very brisk, foreign demands are more than can b⟨mutilated⟩ However I cannot assert any thing pleasing with ⟨mutilated⟩ to her civil state—The F. king and goverment are ⟨mutilated⟩ one way and many of the people another—and ⟨mutilated⟩ roits are expected breacking out at Hull and man⟨y⟩ other principles Towns—Mr paines rights of man have been tryed, in Court and condemned as libellous—The Effigy of Mr paine was hurried upon a sledge at Lincoln, afterwards hanged, Gibbeted, and then burnt about two weeks since It is to be feared there are going to be troublesome times in England. Sir, I am your humble and Obedt Sert

James Smith


N.B. please you may direct for me—at Mr Murrays Linen Draper Barrow, near Barton Lincolnshire.

